Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “component” is misspelled “componend” in the penultimate line.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “component” is misspelled “componend” in the penultimate line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9 and 12-18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, the broadest range or genus in each claim (the one not precluded by “preferably”) will be understood as the scope of the claim. 
Claims 10 and 11 are indefinite because they depend from claim 1 and do not clarify the scope. Claims 6 and 15 further limit the “crystalline diol” and the “non-crystalline diol” which are polyol and non-crystalline polyol, of claims 5 and 14, so it is unclear whether the claim is only to optional limitations. 
Claim 1, additionally, refers to the compound a) as a “siloxane component”. A siloxane is any compound having the bonds Si-O-Si, i.e. a siloxane bond. The compound of the general formula is a “silane”, and it does not include a siloxane bond, so it should not be called a siloxane. The term “siloxane” then is indefinite because the specification does not clearly redefine the term. For purposes of examination, the component a) will be understood as the general formula, and does not require a siloxane bond. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Furthermore, claim 1 indicates that “at least two of “the groups R1, R2 and R3 are methoxyl and/or ethoxyls, but does not indicate what the groups may be when they are not methoxyls or ethoxyls. 
Furthermore, claim 11 is directed to a method, but does not include a definite method step. There is only “using the aqueous dispersion according to claim 1”. This step is indefinite because it is unclear in what capacity the dispersion of claim 1 is supposed to be used. Is the composition intended to be used as a coating agent, adhesive or sealant? The claim is unclear and is a “use” claim. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no definite method step, as “using the aqueous dispersion of claim 1” is not clear. This is a “use” claim. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-9, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hirata et al (JP 2005060690).
Hirata discloses an aqueous polyurethane dispersion [0001, 0011] comprising the reaction components:
a.	An alkoxysilyl compound having a primary amino group and a secondary amino group [0010] including N-β-(aminoethyl)-γ-aminopropyltrimethoxysilane and N-β-(aminoethyl)-γ-aminopropylmethlyldimethoxysilane [0041]
b.	A polyoxyalkylene polyol [0009, 0021] having molecular weight 2000 [0080] or 500 to 5000 [0054] or low molecular weight polyols [0055]
c.	A diisocyanate [0056] including hexamethylene diisocyanate [0017], isophorone diisocyanate [0018] and 4,4'-Methylenebis (cyclohexylisocyanate) [0018] 

e.	Optionally a monool of the polyoxyalkylene [0024] which is preferably polyethylene oxide [0023], i.e. hydrophilic, that may act as an internal emulsifier [0057], includeing a polyethylene oxide with molecular weight of 300 to 10000 [0057], i.e. n ethylene oxide number of about 7-227.
The polyurethane composition can be coated on a fabric to form a coating [0062-0063].


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, 12-13 and 16-18 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirata et al (JP 2005060690).
Regarding claim 2, the components in the examples are used in the following amounts:
a.	0.57wt% [0.2 of 35 mass parts, Ex3]
b.	35.7wt% [0.12.5 of 35 mass parts, Ex3]
c.	22.8wt% [8 of 35 mass parts, Ex3]
d.	2.29wt% [0.8 of 35 mass parts, Ex3]
e.	This component is not used in any one Example, but the general disclosure indicates it can be used in 15% by weight or less [0057]. Furthermore, it is an internal emulsifier, 
It is the opinion of the Office that the disclosed range of 15% by weight or less, and the implied example of 2.29wt% is disclosed with sufficient specificity to anticipate the corresponding claimed range of 0.01 to 10wt%. See MPEP 2131.03 for anticipation of ranges. Alternatively, there can be no argument that the disclosed range overlaps the corresponding claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding Claims 12-13 and 16-18, all the limitations of these claims are explicitly disclosed (see the 102 rejection above), however, the claims depend from claim 2 and are therefore rejected under 102/103 as well. 
Regarding claim 10, Examples 1-5 of Hirata first prepare a urethane prepolymer by reacting b) diol, c) isocyanate and d) dimethylol propionic acid (DMPA) [0069] followed by reaction with the additional components such as diamine polyethers and the silane a) of the claims [0070-0071].
Hirata does not explicitly disclose the timing of the reaction of the component e), however, the component of Hirata that reads on component e) is the polyethylene oxide internal emulsifier, just like the DMPA used in the examples [0056-0057]. So the ordinarily skilled artisan would mix it into the reaction at the same time as the other internal emulsifier. Furthermore, the internal emulsifier is meant to make the polyurethane prepolymer compatible with water/aqueous medium. So the ordinarily skilled artisan would no doubt understand it is only useful to add the internal emulsifier to the prepolymer polymerization step with components b), c), and d) which occurs just before mixing with water [0069-0070].
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) which states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. 

Claim Rejections - 35 USC § 103
Claim 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (JP 2005060690).
Alternative to just the polyoxyalkylene polyol, the composition may include component b) as a mixture of polyols including 50wt% or more of polyester polyol [0012] which may include adipic acid reacted with 1,4-butylene glycol or 1,6-hexanediol [0051] and may also include polycarbonate polyols prepared from ethylene carbonate and 1,4-butanediol, 1,5-pentanediol, or 1,6-hexanediol [0025]. This reads on the claimed combination of crystalline polyol/diol and non-crystalline polyol/diol. Various other macropolyols read on non-crystalline polyols (such as most of the polyoxyalkylenes) or read on the crystalline polyols (such as a polyethylene terephthalate). 
If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed macropolyols that would allow the ordinarily skilled artisan to prepare the claimed mixture of crystalline polyol/diol and non-crystalline polyol/diol.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766